Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-29 and 32-39 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a mobile container assembly comprising a container assembly with a wheeled base container configured with at least a rear rolling wheel assembly, and a handle assembly attached to the wheeled container, the handle assembly being configured with a handle that is manipulable between a retracted handle position and an extended handle position, and a tilt support that is manipulable between a retracted position and an extended position, wherein when the tilt support is at the extended position, a ground support thereof extends behind and below an axis of the rear rolling wheel assembly, however, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the telescopic handle being integrated with the tilt support and comprising at least one rod being configured with a handle gripping member at an upper portion thereof and with the tilt support at a lower portion of said rod, the telescopic handle being secured to the container assembly via a handle support member, such that said rod extends and retracts coaxially within said handle support member as required by Claim 18.
Although the prior art discloses a handle assembly for a container assembly with a wheeled base container configured with at least a rear rolling wheel assembly; said handle assembly configured for attaching to the wheeled container, wherein the handle .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618